FILED
                              NOT FOR PUBLICATION                           JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BUYANJARGAL SANDAGDORJ; et al.,                  No. 07-71307

               Petitioners,                      Agency Nos. A098-126-408
                                                             A098-126-410
  v.                                                         A098-126-411
                                                             A098-126-412
ERIC H. HOLDER Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Buyanjargal Sandagdorj, and his family, natives and citizens of Mongolia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and we deny the petition for

review.

      Substantial evidence supports the agency’s finding that petitioners failed to

establish the harms they experienced in Mongolia related to lead petitioner’s

occupation as a debt collector for a private company, and the harms they fear upon

return, are based on a protected ground. See id. at 482-84; see also Dinu v.

Ashcroft, 372 F.3d 1041, 1043-45 (9th Cir. 2004) (concluding that heavy-handed

tactics used by police during an investigation for legitimate purposes was not

persecution on account of petitioner’s political opinion). Accordingly, petitioners’

asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief, because

petitioners failed to establish it is more likely than not they would be tortured if

returned to Mongolia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                            2                                    07-71307